Citation Nr: 0531442	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-32 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for right knee 
disorder.

5.  Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  The veteran's service medical records show no diagnoses 
of, or treatment for, a heart condition, gastrointestinal 
disorder, back disorder, right knee disorder, or left knee 
disorder.

2.  The competent medical evidence of record does not current 
diagnoses of a heart condition, gastrointestinal disorder, 
back disorder, right knee disorder, or left knee disorder.


CONCLUSIONS OF LAW

1.  A heart condition was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. § 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A gastrointestinal disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. § 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A back disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. § 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  A right knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  A left knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the veteran by a letter dated in 
December 2003 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file.  The veteran did not 
identify any VA treatment records that needed to be obtained.  
The veteran has provided relevant private medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Although the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim, a VA examination was not accorded the veteran 
in this case as none was required.  See 38 C.F.R. 
§ 3.159(c)(4).  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Review of the veteran's service medical records shows no 
diagnoses of, or treatment for, a heart condition, 
gastrointestinal disorder, back disorder, right knee 
disorder, or left knee disorder.  Specifically, the veteran's 
service separation examination noted all normal findings in 
the musculoskeletal, cardiovascular, and gastrointestinal 
categories.  Subsequent to service, in January 2003 and 
August 2003, the veteran's spouse submitted two chronologies 
of the veteran's illnesses, injuries, and treatments between 
February 1992 and October 2002, for the purposes of his 
application for nonservice-connected pension.  These 
chronologies note a history of prostate surgery, right knee 
replacement surgery, stroke, cardiac bypass surgery with 
replacement of an aortic valve, blood clots, and renal 
failure.  No objective postservice medical evidence was 
submitted or identified by the veteran or his representative.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  In order 
to establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed 
in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence of record does not contain any objective 
medical evidence showing that the veteran has a current 
diagnosis of any of the claimed disorders.  Although the 
veteran's wife has submitted chronologies which note various 
medical conditions and surgeries, the Board cannot consider 
these documents to be objective medical evidence.  The 
veteran's spouse is not a medical professional, and 
therefore, as a lay person, lacks the capability to provide a 
diagnosis of a disorder that requires specialized knowledge, 
skill, experience, training, or education.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As no objective evidence 
exists in the record, it has not been shown that the veteran 
has a current diagnosis of the claimed disorders.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Accordingly, service connection is not warranted for a heart 
condition, gastrointestinal disorder, back disorder, right 
knee disorder, or left knee disorder.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart condition is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for a back disorder is denied.

Service connection for right knee disorder is denied.

Service connection for left knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


